
	
		II
		111th CONGRESS
		1st Session
		S. 1363
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Martinez (for
			 himself, Mr. Bayh,
			 Mr. Nelson of Florida, and
			 Mr. Crapo) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To streamline the regulation of nonadmitted insurance and
		  reinsurance, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Nonadmitted and Reinsurance
			 Reform Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Effective date.
					Title I—Nonadmitted insurance
					Sec. 101. Reporting, payment, and allocation of premium
				taxes.
					Sec. 102. Regulation of nonadmitted insurance by insured’s home
				State.
					Sec. 103. Participation in national producer
				database.
					Sec. 104. Uniform standards for surplus lines
				eligibility.
					Sec. 105. Streamlined application for commercial
				purchasers.
					Sec. 106. GAO study of nonadmitted insurance
				market.
					Sec. 107. Definitions.
					Title II—Reinsurance
					Sec. 201. Regulation of credit for reinsurance and reinsurance
				agreements.
					Sec. 202. Regulation of reinsurer solvency.
					Sec. 203. Definitions.
					Title III—Rule of construction
					Sec. 301. Rule of construction.
					Sec. 302. Severability.
				
			2.Effective
			 dateExcept as otherwise
			 specifically provided in this Act, this Act shall take effect upon the
			 expiration of the 12-month period beginning on the date of the enactment of
			 this Act.
		INonadmitted
			 insurance
			101.Reporting,
			 payment, and allocation of premium taxes
				(a)Home State’s
			 exclusive authorityNo State other than the home State of an
			 insured may require any premium tax payment for nonadmitted insurance.
				(b)Allocation of
			 nonadmitted premium taxes
					(1)In
			 generalThe States may enter into a compact or otherwise
			 establish procedures to allocate among the States the premium taxes paid to an
			 insured’s home State described in subsection (a).
					(2)Effective
			 dateExcept as expressly
			 otherwise provided in such compact or other procedures, any such compact or
			 other procedures—
						(A)if adopted on or before the expiration of
			 the 330-day period that begins on the date of the enactment of this Act, shall
			 apply to any premium taxes that, on or after such date of enactment, are
			 required to be paid to any State that is subject to such compact or procedures;
			 and
						(B)if adopted after the expiration of such
			 330-day period, shall apply to any premium taxes that, on or after January 1 of
			 the first calendar year that begins after the expiration of such 330-day
			 period, are required to be paid to any State that is subject to such compact or
			 procedures.
						(3)ReportUpon the expiration of the 330-day period
			 referred to in paragraph (2), the NAIC may submit a report to the Committee on
			 Financial Services and Committee on the Judiciary of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate identifying and describing any compact or other procedures for
			 allocation among the States of premium taxes that have been adopted during such
			 period by any States.
					(4)Nationwide
			 systemThe Congress intends that each State adopt nationwide
			 uniform requirements, forms, and procedures, such as an interstate compact,
			 that provides for the reporting, payment, collection, and allocation of premium
			 taxes for nonadmitted insurance consistent with this section.
					(c)Allocation based
			 on tax allocation reportTo facilitate the payment of premium
			 taxes among the States, an insured’s home State may require surplus lines
			 brokers and insureds who have independently procured insurance to annually file
			 tax allocation reports with the insured’s home State detailing the portion of
			 the nonadmitted insurance policy premium or premiums attributable to
			 properties, risks or exposures located in each State. The filing of a
			 nonadmitted insurance tax allocation report and the payment of tax may be made
			 by a person authorized by the insured to act as its agent.
				102.Regulation of
			 nonadmitted insurance by insured’s home State
				(a)Home State
			 authorityExcept as otherwise
			 provided in this section, the placement of nonadmitted insurance shall be
			 subject to the statutory and regulatory requirements solely of the insured’s
			 home State.
				(b)Broker
			 licensingNo State other than an insured’s home State may require
			 a surplus lines broker to be licensed in order to sell, solicit, or negotiate
			 nonadmitted insurance with respect to such insured.
				(c)Enforcement
			 provisionWith respect to section 101 and subsections (a) and (b)
			 of this section, any law, regulation, provision, or action of any State that
			 applies or purports to apply to nonadmitted insurance sold to, solicited by, or
			 negotiated with an insured whose home State is another State shall be preempted
			 with respect to such application.
				(d)Workers’
			 compensation exceptionThis
			 section may not be construed to preempt any State law, rule, or regulation that
			 restricts the placement of workers’ compensation insurance or excess insurance
			 for self-funded workers’ compensation plans with a nonadmitted insurer.
				103.Participation in
			 national producer databaseAfter the expiration of the 2-year period
			 beginning on the date of the enactment of this Act, a State may not collect any
			 fees relating to licensing of an individual or entity as a surplus lines broker
			 in the State unless the State has in effect at such time laws or regulations
			 that provide for participation by the State in the national insurance producer
			 database of the NAIC, or any other equivalent uniform national database, for
			 the licensure of surplus lines brokers and the renewal of such licenses.
			104.Uniform
			 standards for surplus lines eligibilityA State may not—
				(1)impose eligibility requirements on, or
			 otherwise establish eligibility criteria for, nonadmitted insurers domiciled in
			 a United States jurisdiction, except in conformance with such requirements and
			 criteria in sections 5A(2) and 5C(2)(a) of the Non-Admitted Insurance Model
			 Act, unless the State has adopted nationwide uniform requirements, forms, and
			 procedures developed in accordance with section 101(b) of this Act that include
			 alternative nationwide uniform eligibility requirements; and
				(2)prohibit a surplus lines broker from
			 placing nonadmitted insurance with, or procuring nonadmitted insurance from, a
			 nonadmitted insurer domiciled outside the United States that is listed on the
			 Quarterly Listing of Alien Insurers maintained by the International Insurers
			 Department of the NAIC.
				105.Streamlined
			 application for commercial purchasersA surplus lines broker seeking to procure or
			 place nonadmitted insurance in a State for an exempt commercial purchaser shall
			 not be required to satisfy any State requirement to make a due diligence search
			 to determine whether the full amount or type of insurance sought by such exempt
			 commercial purchaser can be obtained from admitted insurers if—
				(1)the broker
			 procuring or placing the surplus lines insurance has disclosed to the exempt
			 commercial purchaser that such insurance may or may not be available from the
			 admitted market that may provide greater protection with more regulatory
			 oversight; and
				(2)the exempt
			 commercial purchaser has subsequently requested in writing the broker to
			 procure or place such insurance from a nonadmitted insurer.
				106.GAO study of
			 nonadmitted insurance market
				(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study of the nonadmitted insurance market to determine the effect of
			 the enactment of this title on the size and market share of the nonadmitted
			 insurance market for providing coverage typically provided by the admitted
			 insurance market.
				(b)ContentsThe
			 study shall determine and analyze—
					(1)the change in the
			 size and market share of the nonadmitted insurance market and in the number of
			 insurance companies and insurance holding companies providing such business in
			 the 18-month period that begins upon the effective date of this Act;
					(2)the extent to which
			 insurance coverage typically provided by the admitted insurance market has
			 shifted to the nonadmitted insurance market;
					(3)the consequences
			 of any change in the size and market share of the nonadmitted insurance market,
			 including differences in the price and availability of coverage available in
			 both the admitted and nonadmitted insurance markets;
					(4)the extent to
			 which insurance companies and insurance holding companies that provide both
			 admitted and nonadmitted insurance have experienced shifts in the volume of
			 business between admitted and nonadmitted insurance; and
					(5)the extent to
			 which there has been a change in the number of individuals who have nonadmitted
			 insurance policies, the type of coverage provided under such policies, and
			 whether such coverage is available in the admitted insurance market.
					(c)Consultation
			 with NAICIn conducting the study under this section, the
			 Comptroller General shall consult with the NAIC.
				(d)ReportThe
			 Comptroller General shall complete the study under this section and submit a
			 report to the Committee on Financial Services of the House of Representatives
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate
			 regarding the findings of the study not later than 30 months after the
			 effective date of this Act.
				107.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)Admitted
			 insurerThe term admitted insurer means, with
			 respect to a State, an insurer licensed to engage in the business of insurance
			 in such State.
				(2)AffiliateThe term affiliate means, with
			 respect to an insured, any entity that controls, is controlled by, or is under
			 common control with the insured.
				(3)Affiliated
			 groupThe term affiliated group means any group of
			 entities that are all affiliated.
				(4)ControlAn
			 entity has control over another entity if—
					(A)the entity
			 directly or indirectly or acting through one or more other persons owns,
			 controls or has the power to vote 25 percent or more of any class of voting
			 securities of the other entity; or
					(B)the entity
			 controls in any manner the election of a majority of the directors or trustees
			 of the other entity.
					(5)Exempt
			 commercial purchaserThe term
			 exempt commercial purchaser means any person purchasing commercial
			 insurance that, at the time of placement, meets the following
			 requirements:
					(A)The person employs
			 or retains a qualified risk manager to negotiate insurance coverage.
					(B)The person has paid
			 aggregate nationwide commercial property and casualty insurance premiums in
			 excess of $100,000 in the immediately preceding 12 months.
					(C)(i)The person meets at
			 least one of the following criteria:
							(I)The person possesses a net worth in
			 excess of $20,000,000, as such amount is adjusted pursuant to clause
			 (ii).
							(II)The person generates annual revenues in
			 excess of $50,000,000, as such amount is adjusted pursuant to clause
			 (ii).
							(III)The person employs more than 500
			 full-time or full-time equivalent employees per individual insured or is a
			 member of an affiliated group employing more than 1,000 employees in the
			 aggregate.
							(IV)The person is a not-for-profit
			 organization or public entity generating annual budgeted expenditures of at
			 least $30,000,000, as such amount is adjusted pursuant to clause (ii).
							(V)The person is a municipality with a
			 population in excess of 50,000 persons.
							(ii)Effective on the fifth January 1
			 occurring after the date of the enactment of this Act and each fifth January 1
			 occurring thereafter, the amounts in subclauses (I), (II), and (IV) of clause
			 (i) shall be adjusted to reflect the percentage change for such five-year
			 period in the Consumer Price Index for All Urban Consumers published by the
			 Bureau of Labor Statistics of the Department of Labor.
						(6)Home
			 State
					(A)In
			 generalExcept as provided in
			 subparagraph (B), the term home State means, with respect to an
			 insured—
						(i)the
			 State in which an insured maintains its principal place of business or, in the
			 case of an individual, the individual’s principal residence; or
						(ii)if 100 percent of the insured risk is
			 located out of the State referred to in subparagraph (A), the State to which
			 the greatest percentage of the insured’s taxable premium for that insurance
			 contract is allocated.
						(B)Affiliated
			 groupsIf more than one insured from an affiliated group are
			 named insureds on a single nonadmitted insurance contract, the term home
			 State means the home State, as determined pursuant to subparagraph (A),
			 of the member of the affiliated group that has the largest percentage of
			 premium attributed to it under such insurance contract.
					(7)Independently
			 procured insuranceThe term independently procured
			 insurance means insurance procured directly by an insured from a
			 nonadmitted insurer.
				(8)NAICThe
			 term NAIC means the National Association of Insurance
			 Commissioners or any successor entity.
				(9)Nonadmitted
			 insuranceThe term nonadmitted insurance means any
			 property and casualty insurance permitted to be placed directly or through a
			 surplus lines broker with a nonadmitted insurer eligible to accept such
			 insurance.
				(10)Non-admitted
			 insurance model actThe term Non-Admitted Insurance Model
			 Act means the provisions of the Non-Admitted Insurance Model Act, as
			 adopted by the NAIC on August 3, 1994, and amended on September 30, 1996,
			 December 6, 1997, October 2, 1999, and June 8, 2002.
				(11)Nonadmitted
			 insurerThe term nonadmitted insurer means, with
			 respect to a State, an insurer not licensed to engage in the business of
			 insurance in such State.
				(12)Qualified risk
			 managerThe term
			 qualified risk manager means, with respect to a policyholder of
			 commercial insurance, a person who meets all of the following
			 requirements:
					(A)The person is an
			 employee of, or third party consultant retained by, the commercial
			 policyholder.
					(B)The person provides
			 skilled services in loss prevention, loss reduction, or risk and insurance
			 coverage analysis, and purchase of insurance.
					(C)The person—
						(i)(I)has a bachelor’s degree
			 or higher from an accredited college or university in risk management, business
			 administration, finance, economics, or any other field determined by a State
			 insurance commissioner or other State regulatory official or entity to
			 demonstrate minimum competence in risk management; and
							(II)(aa)has three years of experience in risk
			 financing, claims administration, loss prevention, risk and insurance analysis,
			 or purchasing commercial lines of insurance; or
								(bb)has one of the following
			 designations:
									(AA)a designation as a Chartered Property
			 and Casualty Underwriter (in this subparagraph referred to as
			 CPCU) issued by the American Institute for CPCU/Insurance
			 Institute of America;
									(BB)a designation as an Associate in Risk
			 Management (ARM) issued by the American Institute for CPCU/Insurance Institute
			 of America;
									(CC)a designation as Certified Risk
			 Manager (CRM) issued by the National Alliance for Insurance Education &
			 Research;
									(DD)a designation as a RIMS Fellow (RF)
			 issued by the Global Risk Management Institute; or
									(EE)any other designation, certification,
			 or license determined by a State insurance commissioner or other State
			 insurance regulatory official or entity to demonstrate minimum competency in
			 risk management;
									(ii)(I)has at least seven years
			 of experience in risk financing, claims administration, loss prevention, risk
			 and insurance coverage analysis, or purchasing commercial lines of insurance;
			 and
							(II)has any one of the designations
			 specified in subitems (AA) through (EE) of clause (i)(II)(bb);
							(iii)has at least 10
			 years of experience in risk financing, claims administration, loss prevention,
			 risk and insurance coverage analysis, or purchasing commercial lines of
			 insurance; or
						(iv)has a graduate degree from an accredited
			 college or university in risk management, business administration, finance,
			 economics, or any other field determined by a State insurance commissioner or
			 other State regulatory official or entity to demonstrate minimum competence in
			 risk management.
						(13)Premium
			 taxThe term premium tax means, with respect to
			 surplus lines or independently procured insurance coverage, any tax, fee,
			 assessment, or other charge imposed by a government entity directly or
			 indirectly based on any payment made as consideration for an insurance contract
			 for such insurance, including premium deposits, assessments, registration fees,
			 and any other compensation given in consideration for a contract of
			 insurance.
				(14)Surplus lines
			 brokerThe term surplus lines broker means an
			 individual, firm, or corporation which is licensed in a State to sell, solicit,
			 or negotiate insurance on properties, risks, or exposures located or to be
			 performed in a State with nonadmitted insurers.
				(15)StateThe
			 term State includes any State of the United States, the District
			 of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana
			 Islands, the Virgin Islands, and American Samoa.
				IIReinsurance
			201.Regulation of credit
			 for reinsurance and reinsurance agreements
				(a)Credit for
			 reinsuranceIf the State of domicile of a ceding insurer is an
			 NAIC-accredited State, or has financial solvency requirements substantially
			 similar to the requirements necessary for NAIC accreditation, and recognizes
			 credit for reinsurance for the insurer’s ceded risk, then no other State may
			 deny such credit for reinsurance.
				(b)Additional
			 preemption of ex­tra­ter­ri­to­ri­al application of State lawIn addition to the application of
			 subsection (a), all laws, regulations, provisions, or other actions of a State
			 that is not the domiciliary State of the ceding insurer, except those with
			 respect to taxes and assessments on insurance companies or insurance income,
			 are preempted to the extent that they—
					(1)restrict or eliminate the rights of the
			 ceding insurer or the assuming insurer to resolve disputes pursuant to
			 contractual arbitration to the extent such contractual provision is not
			 inconsistent with the provisions of title 9, United States Code;
					(2)require that a
			 certain State’s law shall govern the reinsurance contract, disputes arising
			 from the reinsurance contract, or requirements of the reinsurance
			 contract;
					(3)attempt to enforce
			 a reinsurance contract on terms different than those set forth in the
			 reinsurance contract, to the extent that the terms are not inconsistent with
			 this title; or
					(4)otherwise apply the
			 laws of the State to reinsurance agreements of ceding insurers not domiciled in
			 that State.
					202.Regulation of
			 reinsurer solvency
				(a)Domiciliary
			 state regulationIf the State
			 of domicile of a reinsurer is an NAIC-accredited State or has financial
			 solvency requirements substantially similar to the requirements necessary for
			 NAIC accreditation, such State shall be solely responsible for regulating the
			 financial solvency of the reinsurer.
				(b)Nondomiciliary
			 states
					(1)Limitation on
			 financial information requirementsIf the State of domicile of a reinsurer is
			 an NAIC-accredited State or has financial solvency requirements substantially
			 similar to the requirements necessary for NAIC accreditation, no other State
			 may require the reinsurer to provide any additional financial information other
			 than the information the reinsurer is required to file with its domiciliary
			 State.
					(2)Receipt of
			 informationNo provision of
			 this section shall be construed as preventing or prohibiting a State that is
			 not the State of domicile of a reinsurer from receiving a copy of any financial
			 statement filed with its domiciliary State.
					203.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)Ceding
			 insurerThe term ceding insurer means an insurer
			 that purchases reinsurance.
				(2)Domiciliary
			 StateThe terms State of domicile and
			 domiciliary State means, with respect to an insurer or reinsurer,
			 the State in which the insurer or reinsurer is incorporated or entered through,
			 and licensed.
				(3)ReinsuranceThe
			 term reinsurance means the assumption by an insurer of all or part
			 of a risk undertaken originally by another insurer.
				(4)Reinsurer
					(A)In
			 generalThe term reinsurer means an insurer to the
			 extent that the insurer—
						(i)is
			 principally engaged in the business of reinsurance;
						(ii)does not conduct
			 significant amounts of direct insurance as a percentage of its net premiums;
			 and
						(iii)is
			 not engaged in an ongoing basis in the business of soliciting direct
			 insurance.
						(B)DeterminationA
			 determination of whether an insurer is a reinsurer shall be made under the laws
			 of the State of domicile in accordance with this paragraph.
					(5)StateThe
			 term State includes any State of the United States, the District
			 of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana
			 Islands, the Virgin Islands, and American Samoa.
				IIIRule of
			 construction
			301.Rule of
			 constructionNothing in this
			 Act or amendments to this Act shall be construed to modify, impair, or
			 supersede the application of the antitrust laws. Any implied or actual conflict
			 between this Act and any amendments to this Act and the antitrust laws shall be
			 resolved in favor of the operation of the antitrust laws.
			302.SeverabilityIf any section or subsection of this Act, or
			 any application of such provision to any person or circumstance, is held to be
			 unconstitutional, the remainder of this Act, and the application of the
			 provision to any other person or circumstance, shall not be affected.
			
